 

Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of April 1,
2019 (the “Effective Date”) by and between Priority Fulfillment Services, Inc.,
a Delaware corporation (the “Employer”), and Anuraag Jain (the “Executive”).  In
consideration of the mutual covenants contained in this Agreement, the Employer
and the Executive agree as follows:

 

1.Employment.  The Employer agrees to employ the Executive and the Executive
agrees to be employed by the Employer on the terms and conditions set forth in
this Agreement. The term of such employment shall commence on the date hereof
and shall continue until terminated by either party as set forth herein.

2.Capacity. Subject to the terms and conditions of this Agreement, the Executive
shall serve the Employer as Executive Vice President & General Manager of
LiveArea. The Executive shall also serve one or more of the direct or indirect
subsidiaries or affiliates of Employer’s parent organization, PFSweb, Inc., a
Delaware corporation (including its direct and indirect subsidiaries,
collectively, “PFSweb”), in such office or such other or additional offices as
the Executive may be requested to serve by the Chief Executive Officer of PFSweb
(the “CEO”). In such capacity or capacities, the Executive shall report directly
to the CEO, or to such other officer of PFSweb as the CEO shall direct, and
shall perform such services and duties in connection with the business, affairs
and operations of the Employer and/or one or more of the direct or indirect
subsidiaries or affiliates of Employer or of PFSweb as are commensurate with
such position and/or as may be assigned or delegated to the Executive from time
to time by or under the authority of the CEO or such other officer of PFSweb as
the CEO shall direct.

3.Compensation and Benefits.  The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:

(a)Salary.  For all services rendered by the Executive under this Agreement, the
Employer shall pay the Executive a salary (the “Salary”) as set forth on
Schedule 1 attached hereto and incorporated herein. The Salary shall be payable
in periodic installments in accordance with the Employer’s or PFSweb’s usual
practice for its management personnel.

(b)Bonus.  The Executive shall be entitled to incentive stock options and
participate in an annual equity incentive and/or bonus program as set forth on
Schedule 2 attached hereto and incorporated herein.

(c)Benefits.  The Executive shall be entitled to participate in the health
insurance and other benefit plans set forth on Schedule 3 attached hereto and
incorporated herein.  Such participation shall be subject to the terms of the
applicable plan documents, generally applicable policies of the Employer or
PFSweb, applicable law and the discretion of any administrative or other
committee provided for in or contemplated by any such plan.  Nothing contained
in this Agreement shall be construed to create any obligation on the part of the
Employer or PFSweb to establish any such plan or to maintain the effectiveness
of any such plan that may be in effect from time to time.  

(d)Severance. The Executive shall be entitled to the severance benefits set
forth on Schedule 4 attached hereto and incorporated herein.

(e)Reimbursement of Business Expenses.  The Employer shall reimburse the
Executive for all reasonable expenses incurred by the Executive in performing
services during the term of this Agreement, in accordance with PFSweb’s
applicable policies and procedures, as in effect from time to time.

(f)Indemnification. Employee shall be provided indemnification to the maximum
extent permitted by the Employer’s Certificate of Incorporation and Bylaws and
will be provided indemnification under the terms of an Indemnification Agreement
on no less favorable terms than provided to other officers. Employer maintains
one or more policies for directors’ and officers’ liability insurance (such
policies and any replacements thereof, the “D&O Policy”) and Employee shall be
provided coverage under such D&O Policy as an “insured person” for any acts or
omissions by Employee in the performance of her duties or position as an
officer, employee or agent of the Employer or any subsidiary thereof.

 

--------------------------------------------------------------------------------

 

4.Extent of Service.  During the Executive’s employment under this Agreement,
the Executive shall devote the Executive’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Employer’s and
PFSweb’s interests and to the discharge of the Executive’s duties and
responsibilities under this Agreement.  The Executive shall not engage in any
other business activity, except as may be approved by the CEO; provided that
nothing in this Agreement shall be construed as preventing the Executive from:

(a)investing the Executive’s assets in any company or other entity in a manner
not prohibited by this Agreement and in such form or manner as shall not require
any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or

(b)engaging in religious, charitable or other community or non-profit activities
that do not impair the Executive’s ability to fulfill the Executive’s duties and
responsibilities under this Agreement.

5.Termination.  The Executive’s employment under this Agreement shall terminate
under any of the following circumstances set forth in this Section 5.

(a)Termination by the Employer for Cause.  The Executive’s employment under this
Agreement may be terminated by the Employer for Cause (as defined herein)
without further liability on the part of the Employer effective immediately upon
written notice to the Executive.  The term “Cause” shall mean: (i) a material
breach by Executive of any term set forth in this Agreement; (ii) Executive’s
failure to follow the reasonable instructions of the CEO or the Board of
Directors of Employer or PFSweb; (iii) misconduct on Executive’s part that is
materially injurious to the Employer or PFSweb, monetarily or otherwise,
including misappropriation of trade secrets, fraud, or embezzlement; (iv)
Executive’s conviction for fraud or any other felony; or (v) if Executive
continually exhibits in regard to the Executive employment unavailability for
service or habitual neglect  

(b)Termination by the Executive.  The Executive’s employment under this
Agreement may be terminated by the Executive (i) at any time, for any reason or
no reason, upon prior written notice to the Employer or (ii) for Good Reason (as
defined below).  For purposes of this Agreement, “Good Reason” shall mean that
that the Executive has complied with the Good Reason Process (as defined below)
following the occurrence of any of the following events:  

(i)a substantial diminution or other substantive adverse change, not consented
to by the Executive, in the nature or scope of the Executive’s responsibilities,
authorities, powers, functions or duties;

(ii)an involuntary reduction of 20% or more in the Executive’s base Salary
except for across-the-board reductions similarly affecting all or substantially
all similar management level employees; or

(iii)a breach by the Employer of any of its other material obligations under
this Agreement.

“Good Reason Process” shall mean that: (A) the Executive reasonably determines
in good faith that a “Good Reason” event has occurred; (B) the Executive
notifies the Employer in writing of the occurrence of the Good Reason event
within 30 days of the occurrence of such event and expressly identifies such
notice as a “Good Reason Notice” under this Section; (C) the Executive
cooperates in good faith with the Employer’s efforts, for a period not less than
30 days following such notice, to modify the Executive’s employment situation in
a manner acceptable to the Executive and the Employer; and (D) notwithstanding
such efforts, one or more of the Good Reason events continues to exist and has
not been modified in a manner acceptable to the Executive.  If the Employer
cures the Good Reason event in a manner acceptable to the Executive during the
30 day period, Good Reason shall be deemed not to have occurred.

 

(c)Termination by the Employer without Cause.  The Executive’s employment under
this Agreement may be terminated by the Employer at any time without Cause upon
written notice to the Executive. Executive acknowledges and agrees that, for all
purposes, Executive’s employment hereunder shall be deemed “employment at will.”

2

--------------------------------------------------------------------------------

 

(d)Death.  The Executive’s employment with the Employer shall terminate upon the
Executive death.

(e)Disability.  If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this Agreement with or without reasonable accommodation, the CEO may
remove the Executive from any responsibilities and/or reassign the Executive to
another position with the Employer during the period of such
disability.  Notwithstanding any such removal or reassignment, the Executive
shall continue to receive the Executive’s full Salary (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Employer’s
policies) and benefits under Section 4 of this Agreement (except to the extent
that the Executive may be ineligible for one or more such benefits under
applicable plan terms) for a period of six (6) months and the Executive’s
employment may be terminated by the Employer at any time thereafter.  If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions with or without reasonable accommodation, the
Executive may, and at the request of the Employer shall, submit to the Employer
a certification in reasonable detail by a physician selected by the Employer to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Employer’s determination of such issue shall be binding on the
Executive.  Nothing in this Section shall be construed to waive the Executive’s
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.  

6.Compensation Upon Termination.

(a)If the Executive’s employment with the Employer is terminated under any
provision of Section 5 above, the Employer shall pay or provide to the Executive
(or to the Executive authorized representative or estate) (i) any earned but
unpaid Salary, (ii) any vested and accrued, but unpaid, bonus compensation,
(iii) any unpaid expense reimbursements, and (iv) any other accrued and vested
benefits the Executive may have under any employee benefit plan of the Employer
or PFSweb or under any other written agreement between Executive and the
Employer or PFSweb, including as set forth on any Schedule attached hereto.

(b)Notwithstanding the foregoing, nothing in this Section shall be construed to
affect the Executive’s right to receive continuation of group health plan
benefits to the extent authorized by and consistent with 29 U.S.C. § 1161 et
seq. (commonly known as “COBRA”) at the Executive’s own cost.  The Executive
shall be obligated to give prompt notice of the date of commencement of any
employment during the benefits continuation period and shall respond promptly to
any reasonable inquiries concerning any employment in which the Executive
engages during the benefits continuation period.

 

7.Nondisclosure of Proprietary Information; Surrender of Records;
Noncompetition.

(a)Proprietary Information.  Executive acknowledges that during the course of
Executive’s employment with the Employer, the Employer has agreed to give
Executive access to and use of, and/or Executive may have access to and/or may
become aware of or have knowledge of, “Proprietary Information” and
“Confidential Records” (as those terms are defined below) of the Employer,
PFSweb, its predecessors, and its or their subsidiaries or affiliates
(collectively, the “Employer Group”).  Executive covenants that Executive shall
not during the term of this Agreement or at any time thereafter (irrespective of
the circumstances under which Executive’s employment by the Employer
terminates), directly or indirectly, disclose, or use for Executive’s own
purpose or for the benefit of any individual or entity, any Proprietary
Information of which Executive has knowledge, unless such disclosure has been
specifically authorized in writing by the Employer or is required by
law.  Executive acknowledges and understands that the term “Proprietary
Information” includes, but is not limited to: (i) all ideas, inventions,
know-how, technology, formulas, designs, software, programs, algorithms,
products, systems, applications, processes, procedures, methods and improvements
and enhancements, and all related documentation, whether or not patentable,
copyrightable or entitled to other forms of protection, utilized by any member
of the Employer Group or which are, directly or indirectly, related to the
business, products or services, or proposed business, products or services, of
any member of the Employer Group; (ii) the name and/or address of any customer
or vendor of any member of the Employer Group

3

--------------------------------------------------------------------------------

 

or any information concerning the transactions or relations of any customer or
vendor of any member of the Employer Group with any member of the Employer
Group, their affiliates or any of their stockholders, members, principals,
directors, officers, employees or agent; (iii) any financial information
relating to any member of the Employer Group and their respective businesses,
including, without limitation, information relating to pricing or marketing
methods, sales margins, cost or source of materials, supplies or goods, capital
structure, operating results or borrowing arrangements; (iv) any information
which is generally regarded as confidential or proprietary in any line of
business engaged in by any member of the Employer Group; (v) any business plans,
budgets, advertising or marketing plans of any member of the Employer Group;
(vi) any information contained in any corporate policies and procedures or
manuals of any member of the Employer Group; (vii) any information belonging to
customers, vendors or affiliates any member of the Employer Group has agreed to
hold in confidence; and (viii) all written, graphic and other material (in any
medium whether in writing, on magnetic tape or in electronic or other form)
relating to any of the foregoing.  Executive acknowledges and understands that
information that is not novel or is not copyrighted, trademarked or patented, or
eligible for such or any other protection, may nonetheless by proprietary
information.  The term “Proprietary Information” shall not include (i)
information generally available to and known by the public or (ii) information
that is or becomes available to Executive on a non-confidential basis from a
source other than any member of the Employer Group or any of their members,
managers, stockholders, directors, officers, employees or agents and the
disclosure of which was not a breach of any obligation of confidentiality.

(b)Confidentiality and Surrender of Records.  Executive shall not during the
term of this Agreement or at any time thereafter (irrespective of the
circumstances under which Executive’s employment by the Employer terminates),
except as required by law or as is necessary for the performance of Executive’s
duties under this Agreement, directly or indirectly, publish, make known or in
any manner disclose any Confidential Records to, or permit any inspection or
copying of Confidential Records by, any individual or entity.  Executive shall
not retain, and will deliver promptly to the Employer, all copies of any of the
same following termination of Executive’s employment hereunder for any reason or
upon request by the Employer.  For purposes of this Section, “Confidential
Records” means, without limitation, all correspondence, memoranda, files,
manuals, books, lists, financial, operating or marketing records belonging to
the Employer or any member of the Employer Group, and customer and vendor
records relating to or containing any proprietary information (in any medium
whether in writing, on magnetic tape or in electronic or other form) or
equipment of any kind belonging to the Employer or any member of the Employer
Group, which may be in Executive’s possession or under Executive’s control or
accessible to Executive.  All Confidential Records shall be and remain the sole
and exclusive property of the Employer during the Term and thereafter.

(c)Noncompetition; Nonsolicitation.  In consideration of the covenants to be
performed by the Employer hereunder, the Executive agrees as follows:

(i)Except as provided below, for a period commencing on the date hereof and
ending on the last day of the Restricted Period (as hereinafter defined), the
Executive shall not, without the prior written consent of the CEO of PFSweb,
Inc., either directly, indirectly, separately or in association with others:

(A)engage in the operation of, or have any financial interest in (whether as an
officer, director, employee, partner, owner, member, lender, shareholder,
operator, consultant or otherwise) any entity, firm, business or trust that
itself engages in, or through a subsidiary or affiliate engages in, any business
then conducted, or known by the Executive to be proposed to be conducted, by the
Employer and/or PFSweb (hereinafter, a “Competing Business”);

 

(B)employ, attempt to employ, or cause or encourage others to employ or
interfere, or otherwise interfere or attempt to interfere, with the employment,
contractual or other business relationships between the Employer and/or PFSweb,
on the one hand, and any of its customers, providers, payors, vendors, suppliers
or agents, on the other hand for the purpose of engaging in a Competing
Business;

 

4

--------------------------------------------------------------------------------

 

(C)advise or encourage any provider, payor, consultant or representative or
client of, or vendor or supplier to the Employer and/or PFSweb to terminate the
Executive or its relationship with the Employer and/or PFSweb or to reduce the
amount of business it does with the Employer and/or PFSweb; or

 

(D)solicit or otherwise induce or influence any officer, director, employee,
supervisor, administrator or other personnel employed by the Employer and/or
PFSweb to discontinue or terminate such employment or employ any such
individual.

 

(i)Nothing in this Agreement shall prohibit the Executive from owning one
percent (1%) or less of the issued and outstanding securities of a company which
is engaged in a Competing Business whose securities are listed on a national
securities exchange or listed on the NASDAQ National Market System.

(ii)For purposes of any provision of this Section, “directly or indirectly”
means in the Executive’s individual capacity for the Executive own benefit or
for the benefit of any other person or entity, or as a shareholder, partner,
member or other principal, officer, director, trustee, manager, employee, agent
or consultant of or to any person or entity whatsoever.

 

(iii)As used herein, the term “Restricted Period” means the period commencing on
the date hereof and ending on the twelve (12) month anniversary of the date of
termination of Executive’s employment hereunder, however arising.

 

(iv)The Executive acknowledges and agrees that the restrictions and provisions
contained in this Agreement are reasonable and necessary to protect the
legitimate interests of the Employer, that the provisions contained in this
Agreement are required to preserve for the Employer its goodwill, that the
Employer would not have entered into this Agreement in the absence of such
restrictions, that any violation of such restrictions and provisions will result
in irreparable injury to the Employer, that the remedy at law for any breach of
the foregoing restrictions will be inadequate, and that, in the event of any
such breach, the Employer, in addition to any other relief available to it,
shall be entitled to temporary and permanent injunctive relief. The Executive
further specifically acknowledges and agrees that the Employer shall be entitled
to an equitable accounting of all earnings, profits and other benefits arising
from any such breach, and further agrees to pay the reasonable legal fees and
expenses incurred by the Employer in successfully enforcing the provisions
contained herein. The Executive acknowledges that she has entered into this
Agreement with full understanding and acceptance of the terms hereof. The
Executive acknowledges that the restrictions imposed herein are fair and
reasonable and are required for the protection of the Employer and are given as
an integral part of the employment agreement contained herein. Executive further
acknowledges that she has the ability and skills to obtain gainful employment in
the industry of the Executive choosing while concurrently complying with the
terms and provisions of this Agreement.  The Executive expressly agrees that the
provisions contained herein are severable independent covenants and are
reasonable limitations as to time, geographical area and scope of activity, and
such restrictions do not impose a greater restraint than is necessary to protect
the goodwill or other business interests of the Employer. If any of the
covenants contained in this Agreement, or any part hereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portions.  If any of the covenants contained in
this Agreement, or any part hereof, is held to be unenforceable because of the
duration of such provision or the area covered thereby, the parties agree that
the court making such determination shall have the power to reduce the duration
and/or geographic area of such provision and, in its reduced form, said
provision shall then be enforceable. The Executive acknowledges that the parties
intend to and hereby confer jurisdiction to enforce the covenants contained in
this Agreement upon the courts of any state within the geographical scope of
such covenants.  In the event that the courts of any one or more of such states
shall hold such covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the parties hereto that such
determination not bar or in any way affect the right of the Employer to the
relief provided above in the courts of any other states within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each state
being, for this purpose, severable into diverse and independent covenants. The
existence of any claim or cause of action by Executive against the Employer
shall not constitute a defense to the enforcement of this Agreement.

5

--------------------------------------------------------------------------------

 

8.No Other Obligations.  Executive represents that Executive is not precluded or
limited in Executive’s ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant.  Executive covenants
that Executive shall not disclose or employ the trade secrets or proprietary
information of any other individual or entity in connection with Executive’s
employment by the Employer. The Executive represents to the Employer that the
Executive’s execution of this Agreement, the Executive’s employment with the
Employer and the performance of the Executive’s proposed duties for the Employer
will not violate any obligations the Executive may have to any such previous
employer or other party.  In the Executive’s work for the Employer, the
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Executive will not bring to the premises of the Employer any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employment or other party.

9.Confidentiality.  Executive agrees to keep confidential the terms of this
Agreement.  This provision shall not prohibit Executive from providing this
information on a confidential and privileged basis to Executive’s attorneys or
accountants for purposes of obtaining legal or tax advice, to enforce this
Agreement or as otherwise required by law, nor will this provision prevent
Executive from introducing this Agreement in court or in arbitration in
connection with any dispute involving this Agreement.

10.Cooperation.  

(a)Executive shall, during the term of this Agreement and thereafter, at the
reasonable request of the Employer, fully cooperate with any member of the
Employer Group and their affiliates in connection with the prosecution or
defense of any claim, action, arbitration, suit or proceeding against or by a
third party relating to any member of the Employer Group or any of their
affiliates, including, without limitation, providing access to Executive’s files
and records that are relevant to such claim, action, arbitration, suit or
proceeding and appearing as a witness in any such claim, action, arbitration,
suit or proceeding (collectively, the “Cooperative Services”).  To the extent
Executive provides any such Cooperative Services following the termination of
the Executive employment, Executive shall be reimbursed for all reasonable costs
and expenses from time to time actually incurred by Executive in connection with
the Executive provision of such Cooperative Services.  

(b)Upon termination of employment hereunder, Executive will cooperate with the
Employer in the winding up or transferring to other employees any pending work
or projects. Executive agrees that all property, including, without limitation,
all equipment, tangible Proprietary Information, documents, books, records,
reports, notes, contracts, lists, computer disks (and other computer-generated
files and data), and copies thereof, created on any medium and furnished to,
obtained by, or prepared by Executive in the course of, or incident to the
Executive employment, belongs to the Employer and shall be returned promptly to
the Employer upon termination of the Executive employment.

11.Developments the Property of the Employer.  All discoveries, inventions,
ideas, technology, formulas, designs, software, programs, algorithms, products,
systems, applications, processes, procedures, methods and improvements and
enhancements conceived, developed or otherwise made or recreated or otherwise
produced by Executive at any time during the term of this Agreement, alone or
with others, and in any way relating to the present or proposed business,
products or services of any member of the Employer Group, whether or not subject
to patent, copyright or other protection and whether or not reduced to tangible
form, during the period of Executive’s employment with the Employer
(“Developments”), shall be the sole and exclusive property of the
Employer.  Executive agrees to, and hereby does, assign to the Employer, without
any further consideration, all of Executive’s right, title and interest
throughout the world in and to all Developments.  Executive agrees that all such
Developments constitute works made for hire under the copyright and other laws
of the United States and, as such, acknowledges that the Employer is the author
of such Developments and owns all of the rights comprised in such Developments,
and Executive hereby assigns to the Employer without any further consideration
all of the rights comprised in the copyright and other proprietary rights
Executive may have in any such Development to the extent that it might not be
considered a work made for hire.  Executive shall make and maintain adequate and
current written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Employer promptly after development of the
same, and at any time upon request.

6

--------------------------------------------------------------------------------

 

12.Consent to Jurisdiction.  The parties hereby consent to the jurisdiction of
the state and federal courts of Texas and solely for such purpose each party
submits to the personal jurisdiction of such courts.

13.Integration.  This Agreement, including the Schedules hereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties with respect to any
related subject matter, all of which prior agreements, if any, are hereby
terminated and of no further force or effect.

14.Assignment; Successors and Assigns, etc.  Neither the Employer nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party; provided that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity.  This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

15.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

16.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Employer or, in the
case of the Employer, at the principal executive office of PFSweb, attention
CEO, and shall be effective on the date of delivery in person or by courier or
three (3) days after the date mailed.

18.Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Employer.

19.Governing Law.  This agreement shall be construed under and be governed in
all respects by the laws of the State of Texas, without giving effect to the
conflict of laws principles of such State.  

20.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

21.Waiver of Jury Trial. Each party agrees to waive its rights to a jury trial
of any claim or cause of action based upon or arising out of this
Agreement.  This waiver is irrevocable and shall apply to any subsequent
amendment, renewal, supplement or modification of this Agreement.

 

[signatures on next page]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Employment Agreement has been executed by the Employer,
by its duly authorized officer, and by the Executive, as of the date set forth
above.

 

Priority Fulfillment Services, Inc.

 

 

By:

/s/ Latrice Robinson

 

Latrice Robinson

 

Vice President, Human Resources

 

/s/ Anuraag Jain

Anuraag Jain

 




8

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Base Annual Salary of $380,000

 

SCHEDULE 2

 

Bonus:

Executive will be able to participate in the 2019 Executive Short-term and
Long-term Variable Compensation programs.  Your 2019 STI program includes
potential cash and stock awards targeted at a total of $170,000.  Your 2019 LTI
program includes potential stock awards and is targeted at $250,000 and is
subject to vesting.

 

The 2019 Long Term Incentive program (LTI) is expected to include both
Restricted Stock Units (50%) and Performance Based Restricted Stock Units (50%)
and will require vesting over a three year period. The RSU award is expected to
vest in 3 equal annual installments subject to continued employment; the
remaining Performance Based Restricted Stock Units (“PSUs”) are expected to vest
over a three year period with vesting dependent upon the PFSweb share price
performance meeting or exceeding a stated public company market index
performance (ie. Russell Micro Cap index). The LTI award will be determined
using a share count equivalent based on the PFSweb share price as of the award
date.

 

Terms of the 2019 STI and LTI program are subject to Compensation Committee
approval prior to June 1, 2019.

 

SCHEDULE 3

 

Executive will be reimbursed Cobra medical premiums for coverage beginning with
the date of hire until the first day of coverage begins with PFSweb provided
benefits.

 

Executive shall participate and have access to other reimbursable expenses and
allowances including enrollment in the Employer group benefit plans, as
currently maintained, subject to the right of the Employer, upon such date or
dates to be determined by it, to replace one or more of such Employer plans with
one or more other group benefit plans, which currently consist of group health,
dental, life, short-term disability and long-term disability benefit plans and
other programs, policies and benefits under the Total Rewards package.

 

SCHEDULE 4

 

Executive shall be entitled to Severance and Benefits in accordance with the
terms and provisions of Exhibit A attached hereto and incorporated herein.




9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

1.For the first twelve (12) months from the Effective Date of this Agreement, if
the Employer terminates the Executive’s employment without Cause, or if the
Executive terminates employment for Good Reason (each, a “Qualifying
Termination”), then, upon execution and non-revocation of a release agreement
that is reasonably acceptable to the Employer (the “Release”) within the 90-day
period described below, and subject to Executive’s continuing compliance with
obligations hereunder, including the obligations set forth in Sections 7, 9, 10
and 11 hereof, Employer shall pay Executive an equivalent of 6 months of
Executive’s then base Salary (the “2019 Severance”). The 2019 Severance will be
paid in equal installments over a period of 6 months, net of any withholdings
and taxes and in accordance with the Employer’s ordinary pay policies.  Payment
of the Severance shall commence within 90 days following Executive’s termination
of employment, provided that within such 90-day period, Executive executes and
does not revoke the Release, and provided further that if the 90-day period
begins in one calendar year and ends in a subsequent calendar year, payment of
the Severance shall commence in such subsequent calendar year.  Each payment of
Severance shall constitute a separate payment for purposes of Section 409A.

 

2.Beginning on the same date in the thirteenth month from the Effective Date of
this Agreement and thereafter, if Employee experiences a Qualifying Termination,
then, upon execution and non-revocation of a Release within the same 90-day
period described below, and subject to Executive’s continuing compliance with
obligations hereunder, including the obligations set forth in Sections 7, 9, 10
and 11 hereof, Employer shall pay Executive an equivalent of 12 months of
Executive’s then base Salary (the “Severance”). The Severance will be paid in
equal installments over a period of 12 months, net of any withholdings and taxes
and in accordance with the Employer’s ordinary pay policies.  Payment of the
Severance shall commence within 90 days following Executive’s termination of
employment, provided that within such 90-day period, Executive executes and does
not revoke the Release, and provided further that if the 90-day period begins in
one calendar year and ends in a subsequent calendar year, payment of the
Severance shall commence in such subsequent calendar year.  Each payment of
Severance shall constitute a separate payment for purposes of Section 409A.

 

3. In the event of a Qualifying Termination, all of Executive’s medical, dental
and insurance benefits (the “Benefits”) will cease. Executive will be offered
the option of continuing health insurance benefits under COBRA at Executive’s
sole expense.

 

4.The parties agree that it is the intent of the parties to comply with the
applicable provisions of Section 409A of the Internal Revenue Code of 1986, as
amended and the Treasury regulations promulgated thereunder (“Section 409A”),
and this Agreement shall be deemed amended as may be necessary to fully comply
with said Section 409A in order to preserve the payments and benefits provided
hereunder without additional cost to either party.  Without in any way limiting
the generality of the foregoing, the parties agree that (i) if at the time of
the Executive’s termination of employment, the Executive is considered a
“specified employee” within the meaning of Section 409A, and if any payment that
the Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to Section
409A, then no such payment shall be payable prior to the date that is the
earlier of (x) six months after the Executive’s separation from service, or (y)
the Executive’s death, (ii) the parties intend (x) the Severance to be exempt
from Section 409A to the maximum extent permitted under the short-term deferral
rule of Treasury Regulation Section 1.409A-1(b)(4) and/or the separation pay
exemption under Treasury Regulation Section 1.409A-1(b)(9)(iii) and (y) the
Benefits to be exempt from 409A under Treasury Regulation Section
1.409A-1(b)(9)(v)(B) or 1.409A-1(a)(5) (relating to certain welfare benefits).
Executive acknowledges and agrees that Employer does not make any
representations, warranties or guarantees about the tax treatment of the
Severance or continuation of Benefits under Section 409A or otherwise.

 

10